Motion to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on a typewritten brief. The appellant is directed to file five typewritten copies of his brief and to serve one copy on the District Attorney. The appellant’s time to perfect the appeal is enlarged to the January 1961 Term. The appeal is ordered placed on the calendar for said term. Motion for assignment of counsel granted. Harold M. Leeds, Esq., 2079 Wantagh Avenue, Wantagh, New York, is assigned as counsel to prosecute the appeal. Motion to direct respondent to furnish a copy of the trial minutes denied. The minutes may be inspected at the office of the Clerk of the court (see Code Grim. Pro., § 456). Nolan, P. J., Beldoek, Christ, Pette and Brennan, JJ., concur.